Exhibit 99.1 RAIT Financial Trust Receives a Continued Listing Standard Notice from the NYSE PHILADELPHIA, PA – September 27, 2017 – RAIT Financial Trust (NYSE: RAS) (“RAIT”) today announced that effective September 21, 2017 it received written notification (the “Notice”) from the New York Stock Exchange (the “NYSE”) that RAIT is not in compliance with the continued listing standard set forth under Rule 802.01C of the NYSE Listed Company Manual because the average closing price of RAIT’s common shares fell below $1.00 over a consecutive 30 trading-day period ending September 15, 2017.
